Sognier, Judge.
The order of the trial court granting judgment on the pleadings to the defendants was correct since all issues raised below have already been decided adversely to appellant. Shoffeitt v. State, 154 Ga. App. 108 (270 SE2d 90) (1980). Appellant has moved this court to remand this case to the trial court for failure to include one defendant in the final order. That motion is denied because the trial court has corrected the judgment nunc pro tunc as it has the authority to do under Code Ann. § 81A-160 (g). Gresham v. Rogers, 147 Ga. App. 189, 191 (3) (248 SE2d 225) (1978). The judgment as it now stands is in favor of all defendants.

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.